Citation Nr: 1645471	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  07-30 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for service-connected degenerative arthritis of the lumbar spine.

2.  Entitlement to an initial evaluation in excess of 10 percent for coronary artery disease status post myocardial infarction. 

3.  Entitlement to service connection for calcaneal spur of the right heel (claimed as tendonitis of the right heel).

4.  Entitlement to service connection for a right ankle disability (claimed as degenerative arthritis of the right ankle).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1977 to March 1998.  The Veteran also had service in the Air Force Reserves.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2006 RO decision, which, in pertinent part, denied entitlement to service connection for calcaneal spurs (claimed as right heel condition and degenerative joint disease of the right ankle); granted service connection for degenerative arthritis of the lumbar spine and assigned an evaluation of 10 percent, effective July 2, 2005; and granted service connection for coronary artery disease post myocardial infarction and assigned an evaluation of 10 percent, effective July 2, 2005.

The Board notes that, in a July 2007 rating decision, the RO granted an earlier effective date of April 1, 1998, for the grant of service connection for degenerative arthritis of the lumbar spine and granted an earlier effective date of December 19, 2003, for the grant of service connection for coronary artery disease status post myocardial infarction. 

In April 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding has been associated with the claims folder.

The Board remanded this matter in November 2010 for further development.  The case is now back before the Board.

The Board notes that the Veteran requested a change in representation in August 2016, more than 90 days after certification of the appeal to the Board.  The Board has found good cause to accept the change in representation.  Accordingly, the Board honors the change in representation.  See 38 C.F.R. § 20.1304 (2015). 

The issue of entitlement to an initial evaluation in excess of 10 percent for the service-connected lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's coronary artery disease status post myocardial infarction is not manifested by a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness or syncope, or evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram or X-ray.

2.  The Veteran's right ankle and right heel disabilities, to include traumatic arthritis of the right ankle and calcaneal spur of the right heel, are attributable to service.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 10 percent for coronary artery disease status post myocardial infarction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7005 (2015).

2.  The Veteran's right ankle and right heel disabilities, to include traumatic arthritis of the right ankle and calcaneal spur of the right heel were incurred in active service.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Stegall Concerns

As was alluded to in the Introduction, the Board remanded the Veteran's claim for entitlement to an initial evaluation in excess of 10 percent for the service-connected coronary artery disease status post myocardial infarction in November 2010 for additional development.  In particular, the Board instructed the AOJ to provide the Veteran with adequate notice with regard to how appropriate disability ratings and effective dates are assigned; send the Veteran a letter requesting that he provide sufficient information to enable the AOJ to obtain any possible private treatment records relating to his coronary artery disease status post myocardial infarction, to include private treatment records from the Atlanta Cardiology Group from 2003 to the present and recent private treatment records from Berkley Heartlab; and schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected coronary artery disease status post myocardial infarction.  

In February 2013, the AOJ provided the Veteran with a post-remand development letter, which included information with respect to how appropriate disability ratings and effective dates are assigned.  The February 2013 development letter also requested that the Veteran provide sufficient information to enable the AOJ to obtain any outstanding private treatment records relating to his coronary artery disease status post myocardial infarction, to include any records from Atlanta Cardiology Group and Berkley Heartlab.  The Veteran did not respond to this request.  In July 2013, the AOJ provided the Veteran with a VA examination for his service-connected coronary artery disease status post myocardial infarction.  The examination report included all findings requested by the Board.  The AOJ readjudicated the Veteran's claim in a May 2014 Supplemental Statement of the Case.  

Thus, the Board's prior remand instructions have been complied with for the purposes of this decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  Given the favorable disposition below with respect to the claims for entitlement to service connection for calcaneal spur of the right heel and a right ankle disability, the Board need not assess VA's compliance with the VCAA with respect to these disabilities.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

The RO provided pre-adjudication notice by a letter dated in December 2005.  As discussed above, the AOJ also provided notice regarding how appropriate disability ratings and effective dates are assigned by a letter dated in February 2013.

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, all identified and obtainable post-service treatment records, and lay statements have been associated with the record.  

As discussed above, in his April 2010 hearing, the Veteran testified that he received treatment for his coronary artery disease status post myocardial infarction on a yearly basis from a Dr. K. at Atlanta Cardiology Group.  He further indicated that he had undergone recent testing and would be scheduled for more testing at Berkley HeartLab.  Pursuant to the November 2010 Board remand, a February 2013 development letter requested that the Veteran provide sufficient information to enable the AOJ to obtain any outstanding private treatment records relating to his coronary artery disease status post myocardial infarction, to include any records from Atlanta Cardiology Group and Berkley Heartlab.  The Veteran did not respond to this request.  As the Veteran has not provided any further information to aid VA in obtaining these potentially outstanding private treatment records, the Board finds that further development attempts regarding these treatment records would be futile.  

During the appeal period, the Veteran was afforded VA examinations for his coronary artery disease status post myocardial infarction in April 2006 and July 2013.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.  Thus, there is no additional evidence which needs to be obtained. 

As the Veteran has not identified any additional evidence pertinent to the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

III.  Initial Increased Rating - Coronary Artery Disease

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is seeking a higher initial evaluation for his service-connected coronary artery disease status post myocardial infarction.  The Veteran's coronary artery disease status post myocardial infarction is rated as 10 percent disabling under Diagnostic Code (DC) 7005.  38 C.F.R. § 4.104 (2015).

Pursuant to DC 7005, a 10 percent rating is assigned for coronary artery disease when a workload greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or treatment requiring continuous medication.  A 30 percent rating is assigned when a workload greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is warranted when there is more than one episode of congestive heart failure in the past year; or a workload of 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted when there is chronic congestive heart failure; or workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, DC 7005 (2015).  

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2) (2015).

After a review of the record, the Board concludes that the criteria for an initial rating in excess of 10 percent for coronary artery disease status post myocardial infarction have not been met or approximated.

Reviewing the relevant evidence of record, a January 2003 treatment record from Atlanta Cardiology Group noted coronary artery disease.  It was noted that in October 1999, the Veteran was status post acute anterior myocardial infarction and cardiac catheterization with stent placement.  The Veteran denied any symptoms since that time, such as chest pain or shortness of breath.  He reported feeling well and noted that he continued to be very aggressive with his physical activity.  A status post accelerated Bruce thallium stress test at that time revealed a small fixed defect involving the basal inferior wall, which was probably consistent with probable attenuation artifact.  There was no evidence of ischemia.  The Veteran's ejection fraction was 60 percent, and there was no chest pain during stress.  In a March 2003 treatment record, the Veteran denied any chest pain, shortness of breath, palpitations, edema, lightheadedness, syncope, or near syncopal episodes.  He was started on Lipitor and Niaspan.  A November 2003 treatment record noted stable coronary artery disease.  The Veteran denied any complaints of chest pain, tightness, pressure, or shortness of breath.

On VA examination in April 2006, the Veteran reported that he was currently employed as a financial advisor for the past eight years.  He indicated that he was able to brush his teeth, shower, vacuum, drive a car, cook, climb stairs, dress himself, take out the trash, walk, shop, garden, and push a lawn mower.  He reported constant angina as a result of his heart condition.  Congestive heart failure was not present.  He noted a history of surgery for his heart condition, an angioplasty with stent placement times two.  His current treatment included Toprol and Zocor.  He noted that he required continuous treatment to control his condition.  The functional impairment included decreased strength.  The heart condition resulted in two times lost from work in the past year.

On examination, the heart did not have any heaves or thrills.  S1 and S2 were regular.  There were no murmurs or gallops.  Examination of the heart did not reveal any evidence of congestive heart failure, cardiomegaly, or cor pulmonale.  A chest x-ray was within normal limits.  The Veteran achieved 10.5 METs on treadmill stress testing.  The examiner diagnosed coronary artery disease status post myocardial infarction.  The examiner noted the subjective factors included chest pain and the objective factors included placement of stents.  The examiner did not find any effects of the heart condition on the Veteran's daily activity.

In his April 2010 Travel Board hearing, the Veteran denied any recent hospitalizations for his heart condition.  

Pursuant to the November 2010 remand, the Veteran was afforded another VA examination for his heart in July 2013.  The examiner noted a diagnosis of acute, subacute, or old myocardial infarction.  The Veteran reported ongoing coronary artery disease.  He denied a history of ventricular tachycardia or atrial fibrillation.  He denied taking any nitroglycerin.  He denied chest pain, paroxysmal nocturnal dyspnea, or swelling.  The Veteran reported that he could walk up to one mile and climb two flights of steps at one stretch.  The examiner noted that the Veteran's heart condition qualified within the generally accepted medical definition of ischemic heart disease.  The examiner noted that continuous medication was required for control of the Veteran's heart condition (Aspirin, Simvastatin Metoprolol, and Plavix).  The Veteran did not have congestive heart failure, cardiac arrhythmia, a heart valve condition, infectious heart conditions, or pericardial adhesions.  The examiner noted a history of an angioplasty in October 1999 with two stent placements.  The Veteran had not had any other hospitalizations for the treatment of his heart condition.

On examination, the Veteran's heart rate was 60 with regular rhythm.  The point of maximal impact was on the fifth intercostal space.  Heart sounds were normal and there was no jugular-venous distension.  Dorsalis pedis and posterior tibial pulses were normal.  There was no peripheral edema.  Blood pressure was 126/76.  There was no evidence of cardiac hypertrophy or dilatation.  A chest x-ray was normal.  A multigated acquisition scan performed in August 2013 was normal, with a left ventricular ejection fraction of 55 percent.  An interview-based METs test showed fatigue.  The METs level was greater than 7 to 10 METs, which was found to be consistent with activities such as climbing stairs quickly, moderate bicycling, sawing wood, or jogging.  The examiner noted that the Veteran's METs-level limitation was not due solely to his heart condition; the examiner estimated that 70 percent of the Veteran's METs-level limitation was due solely to his heart condition.  The examiner noted that the Veteran's lumbar spine disability had a moderate, 20 percent effect on his METs level and his ankle pain had a mild, 10 percent effect on his METs leve.  The examiner noted that the Veteran's heart condition impacted his ability to work; the examiner indicated that it would limit moderately strenuous physical work only.  The examiner noted that the nuclear cardiac stress study was normal, and there was no evidence of wall motion abnormalities.  The examiner found that the Veteran had good exercise tolerance.

The Board notes the April 2006 and July 2013 VA examinations did not show a workload greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope.  In addition, the VA examinations did not show evidence of cardiac hypertrophy or dilation.  There is no contrary medical evidence during this period on appeal.  Thus, for the entire period on appeal, there is no competent evidence of record showing the Veteran's coronary artery disease was manifested by symptoms approximating a 30 percent or higher disability rating pursuant to DC 7005.  

The Board recognizes the Veteran is competent to report the presence of certain symptoms; however, the Veteran has not provided any lay evidence of more severe symptoms regarding his coronary artery disease during this period on appeal.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  In any event, to the extent the Veteran is able to provide lay statements regarding his symptoms; he is not competent to opine as to his specific METs levels.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Accordingly, the current severity of his coronary artery disease status post myocardial infarction must be determined based on the medical evidence of record, which the Board finds does not support the assignment of a rating greater than 10 percent at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.104, DC 7005 (2015).

No additional higher or alternative ratings under different diagnostic codes are warranted in the instant case as the Veteran's service connected disability has consistently been characterized as coronary artery disease status post myocardial infarction.  All potentially applicable diagnostic codes have been considered.  38 C.F.R. § 4.104, DCs 7005-7017 (2015); See Schafrath, 1 Vet. App. 589, 593 (1991).  

In sum, the preponderance of the evidence is against an initial disability rating of 10 percent for the Veteran's coronary artery disease status post myocardial infarction.  As such, the benefit-of-the-doubt doctrine is inapplicable, and the claim for a higher rating must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).

	Extraschedular Considerations

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.
 
The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

With respect to the first prong of Thun, the Veteran's disability picture is not so unusual or exceptional in nature as to render the schedular evaluation inadequate.  
A comparison between the level of severity and symptomatology of the Veteran's coronary artery disease status post myocardial infarction with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  In this regard, the Veteran's coronary artery disease status post myocardial infarction has resulted in angina and a workload greater than 7 METs resulting in fatigue.  The Veteran's coronary artery disease is currently rated under Diagnostic Code 7005 based on these symptoms.  Accordingly, the Board finds that all of the Veteran's symptoms are contemplated by the Rating Schedule and as a result, referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. 111.

Moreover, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Service connection is currently in effect for right shoulder bursitis, left shoulder bursitis, degenerative arthritis lumbar spine, and coronary artery disease status post myocardial infarction.  In this case, the evidence of record, including lay statements, does not indicate any effect caused by a combination of the disability on appeal and any other service-connected disability that is not already specifically contemplated by the individually assigned rating.  As such, further discussion of an extraschedular rating based upon the combined effect of multiple conditions is not necessary.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").

Finally, the Board notes that the Veteran testified in his April 2010 hearing that he was unemployed.  However, he noted that his prior work as a financial advisor did not involve physical labor and he denied that his unemployment was due to his service-connected coronary artery disease.  Although the evidence shows that the Veteran has some functional impairment resulting from his service-connected coronary artery disease (limitations on moderately strenuous physical work only), neither he nor his representative have indicated that he has been unable to maintain substantially gainful employment as a result of this disability.  Accordingly, a claim of entitlement to a total disability rating due to individual unemployability (TDIU) has not been raised in this case.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

IV.  Service Connection - Right Ankle and Heel Disabilities

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

If a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. Id.  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran has current disabilities of traumatic arthritis of the right ankle and calcaneal spur of the right heel.  See July 2013 VA examination and associated x-ray report showing mild degenerative change of the right hindfoot.  He avers that his right heel and ankle disabilities began in service.  Specifically, he claims that he had recurring ankle pain in service from playing basketball.  He indicated that he developed spurs from his recurring ankle strains in service and these problems have continued over the years.  For the following reasons, service connection is warranted.

In a medical record from March 1970, a radiographic report revealed a two centimeter metallic foreign body lodged in the soft tissues of the lateral right foot.  The appearance was that of a broken off sewing needle.  The Veteran had this foreign body surgically removed.  In a medical record from December 1971, the Veteran was noted as spraining his right ankle.  In a medical record from September 1973, a radiographic report of the right foot and toe revealed cystic changes and small osteophytes in the proximal phalanx of the first digit suggestive of some form of nonspecific arthritis, the etiology of which was not apparent from these films.  However, the July 2013 VA examiner found that there was no documentation of a pre-existing ankle condition, and thus, the Veteran is presumed sound on entrance into service in 1977.

Service treatment records show that in periodic examinations in 1978, 1980, and 1989, the Veteran's lower extremities were evaluated as normal.  Service treatment records included notations regarding basketball, which corroborates the Veteran's reports.  In a February 1997 service treatment record, the Veteran indicated that he was a runner training for a marathon.  He complained of mild heel and arch pain times one week, worse with activity and in the morning.  The assessment was mild fasciitis.  There is no separation examination of record; the Veteran waived his separation physical as he did not feel it was necessary.  However, there were no indicative findings of arthritis during service or within one year from separation of service. 

In April 2006, the Veteran was afforded a VA examination of the right heel and ankle.  The Veteran reported that he had been suffering from tendonitis of the right heel since 1999.  He noted that due to his foot condition, he had suffered from pain located at his right heel and foot for ten years.  The Veteran also reported suffering from degenerative arthritis of the right ankle since 1987.  He noted that this condition was due to an injury.  He noted that x-ray imaging of the right ankle showed a bone spur.  X-ray imaging revealed calcaneal spurs.  The examiner diagnosed calcaneal spur and ankle strain.

In July 2013, the Veteran was afforded another VA examination of his right heel and ankle.  The examiner diagnosed enthesopathy and calcaneal spur.  The Veteran reported that he had bilateral ankle pain while on active duty.  He denied a history of trauma.  He reported continued occasional flares-ups to the present.  He noted a diagnosis of gout in 1992.  X-ray imaging revealed mild degenerative changes of the bilateral hindfeet.  The report noted a sub-centimeter well-corticated ossific density adjacent to the right medial malleolus, which the examiner indicated most likely represented sequela from a prior old trauma injury or accessory ossicle.  The examiner noted that the Veteran's history of gout would aggravate his ankle pain.  With respect to the right foot, the examiner diagnosed calcaneal spur.

The July 2013 VA examiner found that the claimed right heel and right ankle conditions were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that there was no documentation of right foot pain, trauma, or heel spur in service.  The examiner explained that heel spurs may occur without any specific reason; therefore, it was reasonably unlikely that the Veteran's current right heel spur was related to his active duty.  With respect to the claimed right ankle condition, the examiner noted that service treatment records noted mild arch pain and bursitis of the left ankle.  The examiner found that in-service right ankle pain or trauma was not documented.  As such, the examiner found that it was reasonably unlikely that the Veteran's current right ankle condition was related to his active duty service.  The examiner noted further that the Veteran had a history of gout which aggravated his heel and ankle pain.  The examiner noted further that prior to entering active duty service, the Veteran did not have any documented pre-existing right heel or ankle condition.  

The Veteran has provided testimony in support of his claim.  In his April 2010 Travel Board hearing, the Veteran described the injury to his right ankle in service.  He testified that he had recurring ankle pain in service from playing basketball.  He indicated that he developed spurs from his recurring ankle strains in service and these problems have continued over the years.

The Board has weighed the probative evidence of record and finds that it is in approximate balance with respect to establishing service connection by way of continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1337.  Arthritis is not demonstrated by the record until 2013, which is approximately 15 years after separation from service.  As such, continuity of symptomatology has to be established.  See id.  The Board notes that the Veteran is competent to relay what he has experienced.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay testimony is also competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Thus, the Veteran's statements as to injury (trauma), the onset of his right ankle and heel pain in service, and his reports of continuity of symptomatology, such as recurring right ankle and heel pain, are all deemed to be competent evidence.  The Board also finds his statements credible, as his service treatment records reveal complaints of heel and arch pain in service.  Moreover, the service treatment records show that the Veteran played basketball in service, which corroborates his reports of injuries to his right ankle from playing basketball in service.  The Board finds no reason to believe otherwise. 

The Board acknowledges the July 2013 negative nexus opinion of record.  In this regard, the Board finds that the July 2013 examiner did not properly consider the documented complaints of heel and arch pain in service or the Veteran's credible lay statements of record describing an injury to the right heel and ankle in service as a result of playing basketball and suggesting continuity of symptoms since service.  Thus, as this opinion is based on an inaccurate factual premise, it is not accorded high probative weight. 

In sum, the Board finds that the evidence weighing in favor of the claims - predominantly represented by the competent and credible lay evidence - is in approximate balance with the evidence against the Veteran's claims (inadequate negative nexus opinion).  In resolving all reasonable doubt in the Veteran's favor, service connection is warranted for right ankle and right heel disabilities, to include traumatic arthritis of the right ankle and calcaneal spur of the right heel.  38 U.S.C.A. § 5107; see Gilbert, 1 Vet. App. at 53.




ORDER

Entitlement to an initial rating in excess of 10 percent, for coronary artery disease status post myocardial infarction, is denied.

Entitlement to service connection for right ankle and right heel disabilities, to include traumatic arthritis of the right ankle and calcaneal spur of the right heel, is granted.


REMAND

The Veteran is seeking an initial evaluation in excess of 10 percent for the service-connected degenerative arthritis of the lumbar spine.  The Veteran's service-connected lumbar spine disability is currently rated under 38 C.F.R. § 4.71a (2015), which considers the Veteran's limitation of motion in determining the appropriate disability ratings.  The United States Court of Appeals for Veterans Claims (Court) has repeatedly held that examinations provided to evaluate the extent of a Veteran's functional loss of the musculoskeletal system under rating codes based on limitation of motion must determine whether any pain found to be present could significantly limit functional ability during flare-ups or upon repetitive motion.  Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011); see 38 C.F.R. § 4.40 (2014); DeLuca v. Brown, 8 Vet. App. 202, 205-6 (1995).  These determinations, should, if feasible, be portrayed in terms of the additional range-of-motion loss due to pain on use or flare-ups.  Id.  Where this information is not provided in the examination report, or the report does not include an explanation for why this information could not feasibly be provided, the examination report is inadequate for rating purposes.  Mitchell, 25 Vet. App. at 44.  

The Veteran was last afforded a VA examination for his service-connected lumbar spine disability in July 2013.  Notably, during the examination, the Veteran reported flare-ups; he indicated that he became incapacitated due to severe lower back pain lasting up to one to two weeks.  The examiner also found that the Veteran had less movement than normal after repetitive use testing.  However, the Board observes that the July 2013 VA examiner did not adequately address the Mitchell or DeLuca requirements, as the examiner did not indicate whether any pain found to be present could significantly limit functional ability during flare-ups or upon repetitive motion, to include portraying these limitations in terms of the additional range-of-motion loss.  Moreover, the examiner did not assess whether the Veteran had any additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  As such, a new VA examination is necessary to clarify the current severity of the service-connected lumbar spine disability.

While on remand, updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Furnish the Veteran a 38 C.F.R. § 3.159(b) letter, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. After completing the above development, schedule the Veteran for a VA examination with an appropriate examiner to determine the current nature and severity of his service-connected lumbar spine disability.  The claims file, including a copy of this remand, must be made available to the examiner for review.

All relevant tests and studies should be undertaken.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his service-connected lumbar spine disorder.

The examination report must include ranges of motion of the lumbar spine, with notations as to the degree of motion at which the Veteran experiences pain.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty, the examiner should so indicate.

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the lumbar spine.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty, then the examiner should so indicate.

The examiner should comment upon the existence, and frequency, of any incapacitating episodes (i.e., a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician); specifically, whether, over the last 12-month period, the Veteran's incapacitating episodes had a total duration of (a) at least two weeks but less than four weeks; (b) at least four weeks but less than six weeks; or (c) at least six weeks.

The examiner should discuss any neurological abnormalities resulting from the service-connected lumbar spine disability.  

The examiner should indicate both the Veteran's subjective symptoms and the objective symptoms noted during the examination.  A complete rationale should accompany any opinion provided.

3. After completing the above development and any other action deemed necessary, readjudicate the claim.  If any benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case.  After affording time to respond, the matter should then be returned to the Board for appropriate appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


